Citation Nr: 0026976	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  94-36 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1994 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for hepatitis.



FINDING OF FACT

Competent medical evidence of a current diagnosis of 
hepatitis, or any residual disability related to exposure to 
hepatitis, has not been presented. 



CONCLUSION OF LAW

The claim of entitlement to service connection for hepatitis 
is not well grounded.  38 U.S.C.A. §  5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in July 1968, the veteran's systems were 
clinically evaluated as normal with the exception of pes 
planus.  Relevant clinical records reflect complaints of 
stomach pain in January 1969, December 1969, and January 
1970.  Impressions of gastroenteritis were noted.  An undated 
clinical record reflects the veteran began regurgitating food 
three weeks earlier with diarrhea and dark urine.  A tender 
liver was also noted.  An impression of possible hepatitis 
was noted.  Subsequent notations on the same clinical record 
reflect no hepatitis on January 15, but Giardia in the stool.  
A January 17 discharge diagnosis of Giardiasis was noted.  
Upon separation exam dated in August 1971, the veteran's 
systems were clinically evaluated as normal with the 
exception of mild pes planus and enucleated tonsils.  
Occasional low back pain was also noted.  In his August 1971 
report of medical history, the veteran reported having 
experienced stomach, liver, and intestinal trouble as well as 
piles or rectal disease.  The examiner noted the veteran had 
Giardiasis in the past with no complications or sequelae 
except stomach pain and indigestion at that time.  

An October 1994 letter from a private blood center reflects 
that the veteran's blood showed evidence of a previous 
hepatitis infection.  It was noted that his blood showed no 
evidence of current infection.  It was also noted that he was 
not contagious for Hepatitis B.  

At his January 1995 RO hearing, the veteran testified that he 
was hospitalized in an Army filed hospital in Vietnam and 
stayed in the same ward as other servicemen with hepatitis.  
The veteran testified that he had dark urine, diarrhea, and 
loss of weight but no yellow jaundice.  He stated that 
hepatitis was ruled out because he did not have yellow 
jaundice, but giardiasis was diagnosed.  The veteran reported 
that he was given pills that cleared up his urine and he felt 
better when discharged from the hospital.  He stated that he 
did not know if he had ever had any repercussions of his 
exposure to hepatitis because he had never been sick since 
that time except for the removal of some cysts from his body.  
(Transcript, page 2).  The veteran testified that he did not 
recall having a sickness of the same nature since his 
discharge from service.  The veteran testified that he had no 
other exposure to hepatitis and no drug use.  The veteran 
testified that he was not receiving any treatment at that 
time.  He reported that his last cyst was removed 10 to 12 
years ago.  He also stated that he did not have any stomach 
or gastrointestinal problems, but he did make sure the 
silverware was clean when he ate at a restaurant.  The 
veteran testified that he had diarrhea once or twice a year 
and a cold every two to three years like everyone else.  The 
veteran testified that he had not undergone a liver function 
test.  (Transcript, pages 3-6).  

Upon VA examination dated in March 1997, the examiner noted 
that the veteran's service medical records had been reviewed.  
He noted that the August 1971 examination showed normal urine 
with no albumin or sugar, and a specific gravity of 1.021.  
He also noted that the veteran's blood work appeared normal 
at that time.  Physical examination showed no organomegaly, 
masses, tenderness, or pain over the liver or spleen.  The 
examiner noted no signs of abdominal discomfort or food 
intolerance, nausea, vomiting, or pain on evaluation and no 
anorexia.  The veteran had no weakness, malaise, or 
generalized weakness.  The examiner found no residuals from 
any hepatitis exposure.  The examiner noted that the veteran 
had been hospitalized in a ward with people diagnosed with 
hepatitis and he may have been exposed to human excrements 
during his employment with VA.  The examiner stated that in 
reviewing the records, it was less likely that the veteran 
contracted hepatitis in service although it was possible that 
he was exposed to it since he was hospitalized in a ward with 
others diagnosed with hepatitis.  He opined that what was 
described in the medical records appeared to be giardiasis 
and it was treated appropriately.  In an addendum, the 
examiner noted that ultrasound of the liver, spleen, and 
gallbladder was normal.  There were no ascites or 
abnormalities of the pancreas and kidneys.  

VA laboratory reports dated from 1997 to 1998 reflect no 
relevant diagnoses.  A positive H PYLOR test was noted in 
June 1998.  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Analysis

Following a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for 
hepatitis is not warranted.  

A review of the record reflects a diagnosis of giardiasis 
during service with hepatitis having been ruled out.  The 
Board recognizes that the veteran was hospitalized in a ward 
with others diagnosed with hepatitis and that exposure to 
such was found to be possible by the March 1997 VA examiner.  
However, the record is silent for any current diagnosis of 
hepatitis or residual disability related to exposure to 
hepatitis.  The VA examiner noted that all tests were normal 
and there were no signs of residuals from any hepatitis 
exposure.  These findings are consistent with the veteran's 
testimony that he was not receiving any treatment at the 
current time and had no stomach or gastrointestinal problems.  
Thus competent medical evidence of a current diagnosis of 
hepatitis or any residual disability has not been presented.  
The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has limited service 
connection to those cases where the underlying in-service 
incident has resulted in a disability.  In the absence of 
proof of a present disability, a valid claim has not been 
presented.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Additionally, the veteran testified that he did not recall 
experiencing the same symptoms since being in Vietnam.  Thus, 
the Board finds that the veteran has not demonstrated the 
presence of a chronic disorder in service or evidence of 
continuity of symptoms that would warrant further development 
under 38 C.F.R. § 3.303(b) (1999).  See Savage v. Gober, 10 
Vet. App. 488 (1997).  Even on the assumption that the 
October 1994 letter constituted evidence of current 
disability, continuity of symptomatology to service is 
lacking.

Therefore, in the absence of competent medical evidence of a 
current diagnosis of hepatitis or any residual disability 
related to exposure to hepatitis, the veteran's claim is not 
well grounded and must be denied.



ORDER

The claim of entitlement to service connection for hepatitis 
is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

